DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, on line 7, “an electrode preheating control circuit” should be recited as --the electrode preheating control circuit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stol (US 4,447,703) in view of Ulrich et al (US 8,592,722) and Hutchison (US 2015/0375331; hereinafter Hutchison ‘331).  
Stol shows the system claimed including a welding-type power source (10) that powers a welding type circuit that includes a welding-type electrode (16) including a consumable electrode, a first contact tip (14) of a welding torch, an electrode preheating circuit (24) that provides a preheating power through a first portion of the electrode via a second contact tip (26) of the welding torch, and the electrode preheating circuit controls the preheating power to the consumable electrode. Stol discloses in one embodiment wherein the welding power can be set at 80% of the melting power instead of the 84.78% of the melting power without the preheating of the electrode, and as Stol discloses for a weld penetration that is dependent on the welding power/current applied to the electrode, i.e., an increase of the welding power/current increases the penetration and an decrease in the welding current, decreases the penetration, but Stol does not explicitly show a user interface that receives a selection of a weld penetration with the electrode preheating circuit to further control the preheating power and the welding type power in response to the selected weld penetration as claimed. Also see column 3, lines 5-34.
	Ulrich shows it is known to provide a welding system with a user input interface (30/40) that allows a user to input and select welding parameters including a penetration depth/profile (64/66) along with voltage settings as well as a current settings wherein such settings/values are also displayed via its display. Also see column 4, lines 3-36, and Figure 2. 
	Hutchison ‘331shows a user interface (20) to receive a plurality of welding parameters including current and voltage settings (para 0025) wherein Hutchison ‘331 shows that the power level is directly related to a penetration level such that reducing a total process power reduces penetration into a workpiece (para 0068).  
 	In view of Ulrich and Hutchison ‘331, it would have been obvious to one of ordinary skill in the art to adapt Stol with a user input interface that allows a user to input and select the preheating power settings including voltage and current values including a penetration value that depends on the welding power wherein the application of preheating of the consumable electrode would reduce the welding-type power which would reduce the weld penetration, and the reduction of the preheating would increase the welding power which would increase the weld penetration as the penetration depends on the welding power/out a matter of routine application wherein the user selection would allow more efficient welding of the consumable electrode to predictably achieve the desired penetration value by controlling the preheating power and the welding power as well as its rigidity of the consumable electrode to effectively perform the desired welding application. Also see column 3, lines 51-60.  
	With respect to claims 2 and 3, Stol further teaches for selecting a preheating power 4 volts and 278 amp applied across the preheated portion of the consumable electrode which can be achieved via the user input/interface taught by Ulrich wherein the electrode preheating control circuit is configured to control the preheating power based on the selection, and Stol shows controlling or improving the welding type power based on the preheating selection made by the user that reduces the welding power output that requires, for example, 119 amps instead of 235 amps which is based on the user selection. Also see column 4, lines 25-34. 
	With respect to claims 4, 7 and 10, Ulrich further shows a display that shows the selected voltage, current, wire speed, penetration depth settings and other parameters (see Figure 2), and Hutchison ‘331 shows a sensor (306) that senses a welding power to a controller (308) to further adjusts the voltage and current values based on the sensed feedback and a total power output wherein such adjustments are considered as being updated (see para 0058, 0059 and 0068). Thus, it would have been obvious to one of ordinary skill in the art to adapt Stol with the display that displays and updates the preheating voltage, current, or a total energy based on the selected value wherein the on-going values are adjusted and changed to more accurately perform the welding operations as desired.
	With respect to claim 5, Stol shows the preheating voltage step that allows the current and the welding power wattage that is reduced to 119 amps and 4991 watts at the wire temperature of 347° C with the preheating control circuit which illustrates a balance between the preheating power and the welding power based on the desired user input or deposition rate, it would have been obvious to one of ordinary skill in the art to provide the balance the power including voltage, current or heat between the preheating of the electrode and the welding-type circuit so that the welding/melting of the consumable electrode is carried out effectively at the desired conditions with the preheating control circuit and the welding-type power being balanced or controlled wherein the such welding conditions are displayed on a display device for the convenience of user to visually observe such welding conditions as known in Ulrich (also, see column 4, lines 2-23).
	With respect to claim 6, Stol shows the preheating is set having 4 volts and 278 amps to provide a welding temperature at 347° C, and Hutchison ‘331 teaches that the power source is controlled so that the desired temperature of the wire is maintained at a threshold voltage level (122; also, see para 0039), and it would have been obvious to one of ordinary skill in the art to provide the preheating that has a limit within which the preheating is selected so that the desired electrode/wire temperature is maintained and not to exceed its selected threshold limit/value.  
With respect to claim 9, Stol shows the electrode preheating circuit (24) that provides a preheating power through via a second contact tip (26) and the first contact tip (14). 
With respect to claim 13, Stol shows a deposition rate wherein the preheating is selected to achieve the same deposition that is achieved without preheating wherein less welding current is required for the same deposition with the preheating, and it would also have been obvious to increase the preheating power that requires a higher power to heat an increased amount of a wire in the higher feed in response to an increase in the wire deposition rate as it is known that as the wire feed speed increase, the deposition rate increase, and the needed current/power level to melt the will be higher wherein such selection is received by the user interface as taught by Ulrich and Hutchison ‘331. And, the decrease in the wire deposition rate would also predictably require less/decreased preheating power and less/decreased wire feed speed. 
With respect to claim 15, Stol shows the consumable electrode-fed welding type system including a welding-type power source to power a welding type circuit, the welding type circuit  having a welding-electrode and a first contact tip (14), and an electrode preheating circuit (24) that provides a preheating power through a first portion of the electrode via a second contact tip (26) of the welding torch wherein a deposition rate is shown to be controlled with a preheating power wherein with the preheating power, the total power is reduced, and without the preheating power, the total power is increased for the same deposition rate. As the deposition rate is known to be directly related to an input power/heat and an electrode feed rate, i.e., higher the power input and faster the feed rate, higher deposition rate is resulted, it would have been obvious to control or select the electrode/wire deposition rate with an increased preheating power, and an increased wire feed speed in response to an increased deposition rate selected, and also control the deposition rate with a decreased preheating and wire feed rate for a decreased deposition rate selected. And, as Ulrich and Hutchison ‘331 show an interface to select welding parameters including a deposition rate via a feed rate (also, see column 5, lines 10-16; and para 0025 of Hutchison), it would have been obvious to adapt Stol with a user interface to select the deposition rate via a welding electrode feed speed as known in the art. 
With respect to claim 16, Stol shows the preheating voltage step that allows the current and the welding power wattage that is reduced to 119 amps and 4991 watts at the wire temperature of 347° C with the preheating control circuit which illustrates a balance between the preheating power and the welding power based on the desired user input or deposition rate, it would have been obvious to one of ordinary skill in the art to provide the balance the power including voltage, current or heat between the preheating of the electrode and the welding-type circuit so that the welding/melting of the consumable electrode is carried out effectively at the desired conditions with the preheating control circuit and the welding-type power being balanced or controlled wherein the such welding conditions are displayed on a display device for the convenience of user to visually observe such welding conditions as known in Ulrich (also, see column 4, lines 2-23).
With respect to claim 17, Stol shows a deposition rate wherein the preheating is selected to achieve the same deposition that is achieved without preheating wherein less welding current is required for the same deposition with the preheating, and it would also have been obvious to increase the preheating power that requires a higher power to heat an increased amount of a wire in the higher feed in response to an increase in the wire deposition rate as it is known that as the wire feed speed increase, the deposition rate increase, and the needed current/power level to melt the will be higher wherein such selection is received by the user interface as taught by Ulrich and Hutchison ‘331. And, the decrease in the wire deposition rate would also predictably require less/decreased preheating power and less/decreased wire feed speed. 
With respect to claim 18, Stol further teaches for selecting a preheating power 4 volts and 278 amp applied across the preheated portion of the consumable electrode which can be achieved via the user input/interface taught by Ulrich wherein the electrode preheating control circuit is configured to control the preheating power based on the selection, and Stol shows controlling or improving the welding type power based on the preheating selection made by the user that reduces the welding power output that requires, for example, 119 amps instead of 235 amps which is based on the user selection. Also see column 4, lines 25-34. 
With respect to claim 19, Stol shows the electrode preheating circuit (24) that provides a preheating power through via a second contact tip (26) and the first contact tip (14). 
With respect to claim 20, Stol shows the welding-type circuit comprising a consumable welding type electrode (16), a first contact tip (14) of a welding torch forming a first control loop, an electrode preheating circuit that provides the preheating power forming a second loop through the welding type electrode and the second contact tip (26) wherein the first loop would be responsive to the preheating control circuit that controls a target heat input or a target preheating power level as a weld deposition or arc penetration of the welding-type circuit is affected by the pre-heated wire as taught by Stol, and the preheating power including voltage and current, and the heat input of the welding-type power would have been input and displayed in view of Ulrich and Hutchison to conveniently provide a user input/interface that displays welding operating parameters.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Ulrich and Hutchison ‘331 as applied to claims 1-7, 9, 10 and 13-20 above, and further in view of Jacovetty et al (US 2006/0207980). 
Stol in view of Ulrich and Hutchison ‘331 shows the system claimed except for the user interface that displays the values with reference to permitted selection ranges of the values. 
Jacovetty also shows it is known to provide a display that shows welding parameter values with reference to a permitted or set value range/limit as illustrated in Figure 4. 
In view of Jacovetty, it would have been obvious to one of ordinary skill in the art to adapt Stol, as modified Ulrich and Hutchison ‘331, with the user interface/input with the display that displays the values with reference to permitted or desired ranges of the values for the user to more effectively observe and maintain the desired values. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Ulrich and Hutchison ‘331 as applied to claims 1-7, 9, 10 and 13-20 above, and further in view of Hutchison (US 2015/0375326; hereinafter Hutchison ‘326).  
Stol in view of Ulrich and Hutchison ‘331 shows the system claimed except for a penetration sensor.
Hutchison ‘326 shows it is known to provide a welding system with a penetration sensor (12) to measure the desired depth of the penetration wherein welding parameters including a welding speed as well as welding power are further controlled to maintain the desired depth of the penetration (also see para [0030]). 
In view of Hutchison ‘326, it would have been obvious to one of ordinary skill in the art to adapt Stol, as modified by Ulrich and Hutchison ‘331, with a penetration sensor that is known to measure the depth of the penetration so that the desired depths within the lower and maximum limits can be predictably achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761